Case: 2:20-cv-00163-JLG-KAJ Doc #: 21 Filed: 08/19/20 Page: 1 of 11 PAGEID #: 1588



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Sophia Tully,

            Plaintiff,

      v.                                    Case No. 2:20-cv-163

Commissioner of
Social Security,

            Defendant.


                               OPINION AND ORDER
      Plaintiff, Sophia Tully, proceeding pro se, brings this action
under 42 U.S.C. §§ 405(g) for review of the final decision of the
Commissioner     of   Social    Security    (“Commissioner”)      denying     her
application for disability insurance benefits and supplemental
security income. Plaintiff was represented by counsel at a hearing
held on June 19, 2019.         In a 26-page decision issued on July 3,
2019, the administrative law judge (“ALJ”) found that plaintiff has
severe impairments consisting of degenerative changes of the lumbar
spine, status post excision of a benign cervical tumor of the
spinal intradural intramedullary space, and chronic pain syndrome.
PAGEID 181.      The ALJ concluded that plaintiff has the residual
functional capacity (“RFC”) to perform light work, with additional
restrictions: plaintiff is limited to six hours sitting and four
hours standing or walking; she must alternate between sitting and
standing every 45 minutes for three to five minutes at a time but
can remain on task; she can only occasionally balance, climb ramps
and stairs, crawl, crouch, kneel and stoop, and can never climb
ladders, ropes, and scaffolds; and she must avoid all exposure to
workplace hazards. PAGEID 191. After considering the testimony of
Case: 2:20-cv-00163-JLG-KAJ Doc #: 21 Filed: 08/19/20 Page: 2 of 11 PAGEID #: 1589



a vocational expert, the ALJ concluded that there are jobs which
plaintiff can perform and that plaintiff is not disabled.                    PAGEID
201-202.
      This matter is now before the court for consideration of
plaintiff’s     objections      to       the   June    9,     2020,    report   and
recommendation of the magistrate judge, recommending that the
decision of the Commissioner be affirmed.
I. Standard of Review
      If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations      to    which     objection        is    made.”      28   U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).                    Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”                       28
U.S.C. § 636(b)(1).
      The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”                 Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also,
42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence,
shall   be   conclusive.”).          A   reviewing     court    will   affirm   the
Commissioner’s decision if it is based on substantial evidence,
even if substantial evidence would also have supported the opposite
conclusion.     Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376
(6th Cir. 2013).


                                          2
Case: 2:20-cv-00163-JLG-KAJ Doc #: 21 Filed: 08/19/20 Page: 3 of 11 PAGEID #: 1590



II. Plaintiff’s Objections
      Plaintiff’s statement of errors, filed on January 29, 2020,
began with a one-paragraph attack on the ALJ’s decision, alleging
that the decision was
      a factual chronology of erroneous, illegal, malicious
      acts of misconduct, done in the exercise of judicial
      function, exploiting, manipulating and manufacturing
      crucial medical evidence and statements, creating
      factually erroneous, illusory and fallacious arguments,
      surreptitiously incorporating relevantly contradictory
      crucial medical evidence and statements into Plaintiff’s
      Administrative Record, crafting, in its entirety, a
      disingenuous, illogical, irrational, inconsistent and
      extremely confusing Administrative Judge Decision, in
      essence,   maliciously   designing    an   insurmountable
      obstacle, with no true way to overcome, no longer
      judicial acts, but individual acts, committed in bad
      faith, telling of her own personal goals and beliefs,
      ignoring the guidelines that define her power and beyond
      her    legal    jurisdiction,    violated     Plaintiff’s
      Constitutional Right and Due Process of Law. Irrefutable
      evidence   the   result   reached,   legally   erroneous,
      fundamentally unfair ARBITRARY, capricious and a grave
      abuse of discretion.

Doc. 5, p. 1.        Plaintiff then quoted paragraphs from the ALJ’s
decision and attached a copy of the entire decision.                On February
7,   2020,    plaintiff    filed    another    document      entitled   “VERIFIED
STATEMENT OF RECORDED FACTS” which consisted of random quotations
from the ALJ’s decision.           See Doc. 6.
      On     March   10,   2020,   plaintiff     filed   a   document   entitled
“CORROBORATING EVIDENCE TO CLAIM OF UNCONSTITUTIONALITY.” See Doc.
7.   This document included a list of exhibits which were in the
administrative record.        Plaintiff argued that they “exposing what
the judge actually knew, at the time the decision was made” and
showed that the judge acted with an “extremely high level of
interference, calculated dishonesty and deceit, conduct occurring

                                         3
Case: 2:20-cv-00163-JLG-KAJ Doc #: 21 Filed: 08/19/20 Page: 4 of 11 PAGEID #: 1591



outside the performance of her official duties[.]”              Doc. 7, p. 1.
Plaintiff further alleged in conclusory fashion that the “judge’s
actions, findings and conclusions are not supported by substantial
evidence”     and again quoted excerpts from the ALJ’s decision with
no argument as to how those paragraphs were contradicted by the
evidence.
      Plaintiff also filed: a document entitled “ADDITIONAL EVIDENCE
OF UNCONSTITUTIONALITY” in which she claimed that records of
statements made by her to a social security field office employee
during a telephone interview, found in Exhibits 2E and 3E, were
“completely fabricated,” see Doc. 12, p 1;1 medical records from an
April, 2020, physical assessment exam conducted at The Ohio State
University Medical Center, with a request that they be entered into
the record, see Doc. 13; a two-page narrative statement of her
history of physical problems, see Doc. 14; and a document noting
that Exhibit 7B/4, PAGEID 329, a previous agency decision rendered
on October 11, 2017, showed that certain medical records had not
been received by the agency,2 see Doc. 15.
      The magistrate judge correctly concluded that plaintiff’s
filings failed to show any error on the part of the ALJ.
      Pro se litigants are typically held to the same briefing
standards as represented parties.           Cocroft v. Colvin, No. 2:13-cv-
729, 2014 WL 2897006, at *2 (S.D. Ohio June 26, 2014).               “‘[I]ssues



      1
      Plaintiff did not explain why this information was false, and
plaintiff’s counsel raised no objection to this exhibit at the
hearing before the administrative law judge.
      2
      The court notes that records from Ronald Lakatos, M.D. and
Grant Hospital were later made a part of the administrative record
before the ALJ. See Exhibits 6F, 8F, 9F and 10F.

                                        4
Case: 2:20-cv-00163-JLG-KAJ Doc #: 21 Filed: 08/19/20 Page: 5 of 11 PAGEID #: 1592



adverted to in a perfunctory manner, unaccompanied by some effort
at   developed    argumentation,      are    deemed      waived.        It   is    not
sufficient for a party to mention a possible argument in a most
skeletal way, leaving the court to ... put flesh on its bones.’”
Bawkey v. Comm’r of Soc. Sec., No. 1:17-cv-1068, 2019 WL 1052191,
at *8 (W.D. Mich. Feb. 6, 2019), report and recommendation adopted,
2019 WL 1044448 (W.D. Mich, Mar. 5, 2019)(quoting McPherson v.
Kelsey, 125 F.3d 989, 995-96 (6th Cir. August 19, 2016)); see also
Doolittle v. Comm’r of Soc. Sec., No. 18-4176, 2019 WL 6464019, at
*2 (6th Cir. Sept. 4, 2019). In her filings, plaintiff simply made
brief conclusory allegations and quoted parts of the ALJ’s decision
and the medical records with no developed argumentation as to how
and why the ALJ erred in reaching her conclusions.
      The   magistrate     judge   also     did   not    err    in    finding     that
plaintiff could not seek to introduce or rely on exhibits which
were not included in the administrative record. Evidence which was
not a part of the record on which the Commissioner’s final decision
was based may not be considered as part of the administrative
record for purposes of judicial review.                 See Cline v. Comm’r of
Soc. Sec., 96 F.3d 146, 148 (6th Cir. 1996); Stevens v. Astrue, 839
F.Supp.2d 939, 951 (S.D.Ohio 2012). Judicial review is confined to
the evidence that was available to the Commissioner.                     Hollon ex
rel. Hollon v. Comm’r of Soc. Sec., 447 F.3d 477, 487 (6th Cir.
2006)(citing Wyatt v. Secretary of Health & Human Servs., 974 F.2d
680, 685 (6th Cir. 1992)).             Evidence submitted in the first
instance    to   the    district    court    may    only       be    considered     in
determining whether remand is appropriate pursuant to sentence six
of 42 U.S.C. §405(g).            Stevens, 839 F.Supp.2d at 951.                    The


                                        5
Case: 2:20-cv-00163-JLG-KAJ Doc #: 21 Filed: 08/19/20 Page: 6 of 11 PAGEID #: 1593



magistrate judge noted that plaintiff had not requested a sentence
six remand, and further concluded that, in any event, plaintiff had
failed to show that a sentence six remand was warranted.
      Plaintiff’s     June      17,    2020,   objection    to    the   report   and
recommendation, see Doc. 17, suffers from the same problems as her
previous filings.         The objection consists of quotations from
various medical records which were included in the administrative
record, with no argument as to how or why this information relates
to any error on the part of the ALJ or the magistrate judge.                     The
filing of vague, general, or conclusory objections does not meet
the requirement of specific objections, and is tantamount to a
complete failure to object.           Slater v. Potter, 28 F. App’x 512, 513
(6th Cir. 2002)(citing Miller v. Currie, 50 F.3d 373, 380 (6th Cir.
1995)).
      Plaintiff submitted a reply to defendant’s response to her
objections, in which she again quoted at length from the medical
records.    See Doc. 19.     Plaintiff’s only specific objection to the
report and recommendation in this document was the allegation that
the magistrate judge’s summary of her hearing testimony, Doc. 16,
p. 2, stating that plaintiff returned to work as a flight attendant
three months after having a tumor removed from her neck because she
wanted to fly, was erroneous and inaccurate.                Doc. 19, pp. 1-2.
However, a review of plaintiff’s hearing testimony, PAGEID 219-223,
reveals that the magistrate judge’s summary of this testimony was
accurate.
      Plaintiff summarily alleged for the first time in this reply
that the ALJ excluded portions of her medical history and used
incomplete    portions     of    her    medical   history    to    summarize     and



                                          6
Case: 2:20-cv-00163-JLG-KAJ Doc #: 21 Filed: 08/19/20 Page: 7 of 11 PAGEID #: 1594



rationalize her findings.          Because plaintiff did not make these
arguments in her statement of errors before the magistrate judge,
she has waived them.         See Swain v. Comm’r of Soc. Sec., 379 F.
App’x 512, 517-18 (6th Cir. 2010)(claim raised for the first time
in an objection to the magistrate judge’s report is deemed waived).
The court further notes that the ALJ was not required to discuss
every piece of evidence in the record for her decision to stand,
see Thacker v. Comm’r of Soc. Sec., 99 F.App’x 661, 665 (6th Cir.
2004), and the ALJ’s failure to cite specific evidence does not
indicate that it was not considered, see Simons v. Barnhart, 114
F.App’x 727, 733 (6th Cir. 2004).
      Plaintiff also filed another document on August 10, 2020,
indicating that her attorney’s office had provided her with a disk
containing her records.        See Doc. 20.      She listed medical records
contained on this disk which she claimed were not made a part of
the administrative record.3          Plaintiff summarily argued for the
first time that the ALJ failed to consider the restrictions and
limitations caused by her impairments, to give adequate weight to
the opinions of her treating physicians, to include critical
limitations in her hypothetical to the vocational expert, or to
incorporate limitations in her RFC stemming from medication side
effects.     Doc. 20, p. 2.        Because plaintiff did not make these
arguments in her statement of errors before the magistrate judge,
she has waived them.       Swain, 379 F. App’x at 517-18.
      Plaintiff also contended for the first time in this document


      3
      The court notes that records from Grant Medical Center, the
Colorado Brain and Spine Institute, and PrimaryOne Health were in
fact included in the administrative record as Exhibits 8F, 9F, 15F
and 16F.

                                        7
Case: 2:20-cv-00163-JLG-KAJ Doc #: 21 Filed: 08/19/20 Page: 8 of 11 PAGEID #: 1595



that the ALJ failed to make sure that there was enough evidence in
the record to fairly decide her case.             This argument is waived.
Regardless, the ALJ had no special duty to develop the record
because plaintiff was represented by counsel at the hearing.                Culp
v. Comm’r of Soc. Sec., 529 F.App’x 750, 751 (6th Cir. 2013).
Plaintiff’s counsel indicated at the hearing that he had received
the last records he was waiting for, and that “it looks like
everything has been filed.”         PAGEID 212.     The ALJ then stated that
“the record will now close” with no objection from counsel. PAGEID
212.     Any dispute that plaintiff may now have with her former
counsel concerning how her case was handled is beyond the scope of
the instant action.
       For the foregoing reasons, plaintiff’s objections to the
report and recommendation are not well taken.
III. Motion to Remand
       For the first time in her June 17, 2020, objection to the
report and recommendation, plaintiff requested that this case be
remanded pursuant to sentence 6 of 42 U.S.C. §405(g).                A court may
remand a case to the Commissioner for consideration of additional
evidence only if the party seeking remand demonstrates that the
evidence is new and material, and that there is good cause for the
failure to incorporate this evidence into the record at the prior
hearing.     42 U.S.C. §405(g), sentence six.              The party seeking
remand bears the burden of showing that a remand is proper.               Oliver
v. Secretary of Health & Human Servs., 804 F.2d 964, 966 (6th Cir.
1986).     “Evidence is new only if it was not in existence or
available to the claimant at the time of the administrative
proceeding.”      Hollon, 447 F.3d at 484 (quoting Foster v. Halter,



                                        8
Case: 2:20-cv-00163-JLG-KAJ Doc #: 21 Filed: 08/19/20 Page: 9 of 11 PAGEID #: 1596



279 F.3d 348, 357 (6th Cir. 2001)).               To be “material” within the
meaning of §405(g), the new evidence must be relevant and probative
to plaintiff’s condition prior to the Commissioner's decision, and
must establish a reasonable probability that the Commissioner would
have   reached     a   different      decision    if    the       evidence    had    been
considered.       Ferguson v. Comm’r of Soc. Sec., 628 F.3d 269, 276
(6th Cir. 2010). To show good cause, the moving party must present
a   valid   justification       for    the    failure     to      have    acquired    and
presented the new evidence in the prior administrative proceeding.
Oliver, 804 F.2d at 966.
       In   her    June   17,    2020,        objection      to     the    report     and
recommendation, plaintiff alleged that the state agency produced,
reviewed and utilized incomplete portions of her medical history.
She then referred to and quoted from numerous exhibits but offered
no explanation as to why they were incomplete.                    Doc. 17, p. 1.       On
August 10, 2020, plaintiff provided a list of allegedly missing
medical and surgical evidence which she obtained from her former
attorney’s office. Doc. 20. As indicated above, the Grant Medical
Center, Colorado Brain and Spine Institute, and PrimaryOne Health
records were entered as exhibits in the administrative record. All
of the medical records on the list predated the June 19, 2019,
hearing and the ALJ’s July 3, 2019, decision.                     Plaintiff has made
no showing that any of these records were “new” or that there was
good cause for failing to enter any of these documents into the
record.     See Smith v. Comm’r of Soc. Sec., 572 F. App’x. 363, 369
(6th   Cir.    2014)(finding       good       cause    not     shown,     noting     that
plaintiff’s counsel responded to ALJ’s inquiry by stating that
there was no additional medical evidence that should be submitted).



                                          9
Case: 2:20-cv-00163-JLG-KAJ Doc #: 21 Filed: 08/19/20 Page: 10 of 11 PAGEID #: 1597



       Plaintiff also submitted records, many of which are illegible,
from an April, 2020, physical assessment examination.                           Doc. 13.
Plaintiff stated that this evidence was “not previously available
because the Plaintiff was not aware this test was an available
option.”       Doc.    13,    p.   1.         It    is   questionable      whether    this
explanation is sufficient to constitute good cause.                            See Oliver,
804 F.2d at 966 (good cause requirement not met where plaintiff did
not   have    a   valid      reason     for    his       failure   to    obtain    medical
evaluations prior to the hearing).
       Even if good cause has been shown, plaintiff offered no
argument     as   to   how     this     new        evidence   creates      a    reasonable
probability that the ALJ would have reached a different disposition
of her claim if the new evidence is considered.                         Foster, 279 F.3d
at 357; see also Allen v.             Comm’r of Soc. Sec., 561 F.3d 646, 653
(6th Cir. 2009)(mere possibility of new and material evidence not
sufficient).      The evidence of the April, 2020, evaluation is also
not material because it relates to plaintiff’s condition at the
time of the evaluation, not to whether plaintiff was capable of
performing light work as of July 3, 2019, the date of the ALJ’s
decision. Ferguson, 628 F.3d at 276 (new evidence must be relevant
and probative to plaintiff’s condition prior to the Commissioner's
decision); Oliver, 804 F.2d at 966 (new medical evidence compiled
in March, 1985, was not material to the Secretary’s decision that
plaintiff could perform light or sedentary work as of December 5,
1983).     See also Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 478
(6th Cir. 2003)(records of medical treatment more than one year
after the ALJ’s decision which showed deterioration or change in
condition occurring after administrative hearing were immaterial);


                                              10
Case: 2:20-cv-00163-JLG-KAJ Doc #: 21 Filed: 08/19/20 Page: 11 of 11 PAGEID #: 1598



Sizemore v. Secretary of Health & Human Servs., 865 F.2d 709, 712
(6th Cir. 1988)(“If in fact the claimant’s condition had seriously
degenerated, the appropriate remedy would have been to initiate a
new claim for benefits as of the date that the condition aggravated
to the point of constituting a disabling impairment”).
       Plaintiff has not met the requirements for remand, and her
motion to remand this case will be denied.
III. Conclusion
       The   court     adopts    the    magistrate      judge’s    report     and
recommendation (Doc. 16) and overrules the plaintiff’s objections.
The motion to remand is denied without prejudice to any right
plaintiff may have to submit a new claim based upon new evidence of
claimed disability.       The decision of the Commissioner is affirmed,
and the clerk is directed to enter final judgment in this case.


Date: August 19, 2020                     s/James L. Graham
                                   James L. Graham
                                   United States District Judge




                                        11
